DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.
Status of the claims:  Claims 1, 3-5, 7-9, 11-13, 18-19, 21-27, 29-34, 42-49 are currently pending.  Claims 42-49 were newly presented.
Priority:  This application is a CON of 14/065,276 (10/28/2013 now US 9447030)
which is a CON of PCT/US2012/035814 (04/30/2012)
which claims benefit of 61/480,133 (04/28/2011).
IDS:  The IDS dated 11/12/21 was considered.
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-12, 21) in the reply filed on 6/23/17 is acknowledged.  
Applicant also elected the following species:

    PNG
    media_image1.png
    165
    216
    media_image1.png
    Greyscale

reading on claims 1, 5, 7, 11, 12, 21, 23, 27, 32-34, 42-44, 47-49.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 3, 4, 8, 9, 45, 46 are hereby withdrawn.  

RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5, 12, and 21 -  are rejected under 35 U.S.C. 102(b) as being anticipated by Player et al. (US20100093788).
The prior art teaches the following compound at [0271]:
 
    PNG
    media_image2.png
    330
    702
    media_image2.png
    Greyscale

which anticipates the claims of formula (I) when:

    PNG
    media_image3.png
    134
    239
    media_image3.png
    Greyscale

J’=NH2; R5=Ph;  Ry = CF3; X=H, CF3; U=bond; 
V=C, -R2a-R2b- = -N-OC(Rx)2CH2-; 
Rx=”taken together two Rx” are –CH2-CH2-CH2-CH2-CH2-
Regarding the R2a-R2b, giving the claims their broadest reasonable interpretation of: “partially unsaturated, heterocyclic ring containing 1, 2, 3, or 4 heteroatoms independently selected from oxygen and sulfur” reads on the cited compound because the formed ring is a heterocycle “containing” 1 oxygen.
Response
Applicant amended the claims to specify the R2aR2bR2cV structure as that of:

    PNG
    media_image4.png
    118
    119
    media_image4.png
    Greyscale

which is not taught by the cited art.  This rejection is withdrawn.
NEW CLAIM REJECTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 12, 21, 42-44, 47-48 are rejected under 35 U.S.C. 102(b) as being anticipated by Anand et al. (US20100298290).
The prior art teaches the following compound in Example 18 [1389]:
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

which anticipates the claims of formula (I) when:

    PNG
    media_image3.png
    134
    239
    media_image3.png
    Greyscale

J’=NH2; R5= 2,3,4,5-tetrahydrobenzoxazepin-7-yl (heterocyclic ring), 
R5-substituted with Ry=4-quinolin-4-yl (aromatic ring);  t=0;
X=H, CF3; U=bond; R2aR2bR2cV = cyclopropyl (d,d’=0; J=C; Ru=H).

Claim Objections
Claims 5, 7, 11, 23, 27, 32-34, 49 are objected to for being dependent on a rejected base claim and reading on non-elected subject matter as a result of the restriction to the elected species ONLY.
Conclusion
The claims are not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639